IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                             _____________________                     United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                No. 16-41218                              June 15, 2018
                            _____________________
                                                                         Lyle W. Cayce
                                                                              Clerk

 UNITED STATES OF AMERICA,
                                                           Plaintiff − Appellee
 v.


 FREDIS ALBERTO REYES-CONTRERAS, also known as
 Alberto Contreras-Romero,
                                         Defendant − Appellant

                          __________________________

              Appeal from the United States District Court for the
                         Southern District of Texas
                         __________________________

                 ON PETITION FOR REHEARING EN BANC

             (Opinion February 6, 2018, 5 Cir., 2018, 882 F.3d 113)

Before STEWART, Chief Judge, JONES, SMITH, DENNIS, OWEN, ELROD,
SOUTHWICK, HAYNES, GRAVES, HIGGINSON, COSTA, WILLETT, HO,
DUNCAN and ENGELHARDT, Circuit Judges.

BY THE COURT:

      A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active
service and not disqualified having voted in favor,

      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.